DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Jones on 08/02/2022. 
The application has been amended as follows: 
Claim 1.
A system comprising: 
a first AC bus configured to supply power from a first generator; 
a first generator line contactor (GLC) selectively connecting the first AC bus to the first generator; 
a second AC bus configured to supply power from a second generator; 
a second GLC selectively connecting the second AC bus to the second generator; 
an auxiliary generator line contactor (ALC) connected to selectively supply power to the first and second AC buses from an auxiliary generator; 	
a first bus tie contactor (BTC) electrically connecting between the first GLC and the ALC; 
a second BTC electrically connecting between the ALC and the second GLC; and 
a ram air turbine (RAT) automatic deployment controller operatively connected to the first GLC, the second GLC, the ALC, the first BTC, and the second BTC to automatically deploy a RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, and the second BTC, 
a first GLC auxiliary status contact connected to provide status of the first GLC to the RAT automatic deployment controller; 
a second GLC auxiliary status contact connected to provide status of the second GLC to the RAT automatic deployment controller; 
an ALC auxiliary status contact connected to provide status of the ALC to the RAT automatic deployment controller; 
a first BTC auxiliary status contact connected to provide status of the first BTC to the RAT automatic deployment controller; and 
a second BTC auxiliary status contact connected to provide status of the second BTC to the RAT automatic deployment controller;
wherein the first GLC status and the second GLC status are connected in parallel to the RAT Auto Deployment controller;






wherein the RAT automatic deployment controller is configured to deploy the RAT when the following condition is met: the first GLC status contact and the second GLC status contact are both open; the ALC status contact is open; the first  BTC status contact and second BTC status contact are both open; and an air mode is detected for an aircraft onboard which the RAT is located; further comprising: 
wherein the ALC status contact is connected in parallel to the first BTC status contact and second BTC status contact; wherein the parallel connected ALC status contact, first/second BTC status contacts are connected to the RAT Auto Deployment controller;
wherein the air mode detected is connected to the RAT Auto Deployment Controller; and 
wherein the first GLC status contact, the second GLC status contact, the parallel connected ALC, first/second BTC status contacts and the air mode are all connected in parallel to the RAT Auto Deployment Controller. 
Claim 3 (Cancelled)
Claim 4  
The system as recited in claim 1, wherein the first and second GLC auxiliary status contacts, the ALC auxiliary status contact, and the first and second BTC auxiliary status contacts are all connected to the RAT automatic deployment controller individually.
Claim 5 (Cancelled)
Claim 10.
A method of distributing power comprising:
supplying power to at least one of a first AC bus and a second AC bus from at least one of a first generator, a second generator and/or an auxiliary generator; and





wherein a RAT automatic deployment controller is configured to deploy a RAT when the following condition is met: a first GLC status contact and a second GLC status contact are both open; an ALC status  contact is open; a first  BTC status contact and a second BTC status contact are both open; and an air mode is detected for an aircraft onboard which the RAT is located; further comprising: 
a first GLC auxiliary status contact connected to provide status of the first GLC to the RAT automatic deployment controller; 
a second GLC auxiliary status contact connected to provide status of the second GLC to the RAT automatic deployment controller; 
an ALC auxiliary status contact connected to provide status of the ALC to the RAT automatic deployment controller; 
a first BTC auxiliary status contact connected to provide status of the first BTC to the RAT automatic deployment controller; and 
a second BTC auxiliary status contact connected to provide status of the second BTC to the RAT automatic deployment controller;
wherein the first GLC status contact and the second GLC status contact are connected in parallel to the RAT Auto Deployment controller; 
wherein the ALC status contact is connected in parallel to the first BTC status contact and second BTC status contact;  wherein the parallel connected ALC, first/second BTC status contacts are connected to the RAT Auto Deployment controller;
wherein the air mode detected is connected to the RAT Auto Deployment Controller; and 
wherein the first GLC status contact, the second GLC status contact, the parallel connected ALC contact, first/second BTC status contacts and the air mode are all connected in parallel to the RAT Auto Deployment Controller. 
New Claim 16.
	The system as recited in claim 1, further comprising the RAT auto deploy controller will deploy if the ALC status contact is open.
New Claim 17.
	The system as recited in claim 1, further comprising the RAT auto deploy controller will deploy if the ALC status contact is open and if both first BTC status and second BTC status contacts are connected, the RAT Auto deployment Controller will not deploy the RAT unless at least one of the first GLC status and second GLC status are open.
Allowable Subject Matter
Claims 1, 4, 6-13 and 15-17 are allowed. 



REASONS FOR ALLOWANCE
Regarding Claim 1 & 10, the prior arts when considered, either alone or in combination, fails to teach or suggests – 
wherein the first GLC status contact and the second GLC status contact are connected in parallel to the RAT Auto Deployment controller; 
wherein the ALC status contact is connected in parallel to the first BTC status contact and second BTC status contact;  wherein the parallel connected ALC, first/second BTC status contacts is connected to the RAT Auto Deployment controller;
wherein the air mode detected is connected to the RAT Auto Deployment Controller; and 
wherein the first GLC status contact, the second GLC status contact, the parallel connected ALC, first/second BTC status contact and the air mode are all connected in parallel to the RAT Auto Deployment Controller.	
when all the limitations as recited in claim 1 are considered.  
Therefore, with respect to Claim 1, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A system comprising: 
a first AC bus configured to supply power from a first generator; 
a first generator line contactor (GLC) selectively connecting the first AC bus to the first generator; 
a second AC bus configured to supply power from a second generator; 
a second GLC selectively connecting the second AC bus to the second generator; 
an auxiliary generator line contactor (ALC) connected to selectively supply power to the first and second AC buses from an auxiliary generator; 	
a first bus tie contactor (BTC) electrically connecting between the first GLC and the ALC; 
a second BTC electrically connecting between the ALC and the second GLC; and 
a ram air turbine (RAT) automatic deployment controller operatively connected to the first GLC, the second GLC, the ALC, the first BTC, and the second BTC to automatically deploy a RAT based on the combined status of the first GLC, the second GLC, the ALC, the first BTC, and the second BTC, 
a first GLC auxiliary status contact connected to provide status of the first GLC to the RAT automatic deployment controller; 
a second GLC auxiliary status contact connected to provide status of the second GLC to the RAT automatic deployment controller; 
an ALC auxiliary status contact connected to provide status of the ALC to the RAT automatic deployment controller; 
a first BTC auxiliary status contact connected to provide status of the first BTC to the RAT automatic deployment controller; and 
a second BTC auxiliary status contact connected to provide status of the second BTC to the RAT automatic deployment controller;
wherein the first GLC status and the second GLC status are connected in parallel to the RAT Auto Deployment controller;
wherein the RAT automatic deployment controller is configured to deploy the RAT when the following condition is met: the first GLC status contact and the second GLC status contact are both open; the ALC status contact is open; the first  BTC status contact and second BTC status contact are both open; and an air mode is detected for an aircraft onboard which the RAT is located; further comprising: 
a) wherein the ALC status contact is connected in parallel to the first BTC status contact and second BTC status contact; 
b) wherein the parallel connected ALC status contact, first/second BTC status contacts are connected to the RAT Auto Deployment controller;
c) wherein the air mode detected is connected to the RAT Auto Deployment Controller; and
d) wherein the first GLC status contact, the second GLC status contact, the parallel connected ALC, first/second BTC status contacts and the air mode are all connected in parallel to the RAT Auto Deployment Controller.



Therefore, with respect to Claim 10, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method of distributing power comprising:
supplying power to at least one of a first AC bus and a second AC bus from at least one of a first generator, a second generator and/or an auxiliary generator; and
wherein a RAT automatic deployment controller is configured to deploy a RAT when the following condition is met: a first GLC status contact and a second GLC status contact are both open; an ALC status  contact is open; a first  BTC status contact and a second BTC status contact are both open; and an air mode is detected for an aircraft onboard which the RAT is located; further comprising: 
a first GLC auxiliary status contact connected to provide status of the first GLC to the RAT automatic deployment controller; 
a second GLC auxiliary status contact connected to provide status of the second GLC to the RAT automatic deployment controller; 
an ALC auxiliary status contact connected to provide status of the ALC to the RAT automatic deployment controller; 
a first BTC auxiliary status contact connected to provide status of the first BTC to the RAT automatic deployment controller; and 
a second BTC auxiliary status contact connected to provide status of the second BTC to the RAT automatic deployment controller;
a) wherein the first GLC status contact and the second GLC status contact are connected in parallel to the RAT Auto Deployment controller; 
b) wherein the ALC status contact is connected in parallel to the first BTC status contact and second BTC status contact; wherein the parallel connected ALC, first/second BTC status contacts are connected to the RAT Auto Deployment controller;
c) wherein the air mode detected is connected to the RAT Auto Deployment Controller; and 
d) wherein the first GLC status contact, the second GLC status contact, the parallel connected ALC contact, first/second BTC status contacts and the air mode are all connected in parallel to the RAT Auto Deployment Controller. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














/JOSEPH ORTEGA/
Examiner, Art Unit 2832